Citation Nr: 1745434	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-20 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder.

2.  Entitlement to an increased rating greater than 40 percent for arthritis of the lumbar spine.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).

4.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an effective date earlier than February 13, 2017 for the grant of a separate evaluation for radiculopathy of the right lower extremity.

7.  Entitlement to an effective date earlier than February 13, 2017 for the grant of a separate evaluation for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Acquired Psychiatric Disorder

In the November 2016 remand, the Board requested that the Veteran be provided with a VA psychiatric examination to determine the existence and etiology of all psychiatric disorders found.  The Board noted the Veteran's contention that his psychiatric disorder was caused or aggravated by his service-connected lumbar spine disability, and found a January 2010 VA opinion inadequate because the "examiner did not address the Veteran's statements indicating a worsening of his symptoms due to pain . . . ."  Accordingly, the Board requested a new VA examination and opinion which provided adequate rationale for the opinion rendered and which specifically addressed "the Veteran's contention that his pain from his service-connected spine disability impacts his mental health."

The Veteran was provided with a new VA examination in February 2017.  At that time, the VA examiner diagnosed persistent depressive disorder, with intermittent major depressive episodes, with current episode.  The VA examiner opined that it was less likely than not that the Veteran's psychiatric disorder was related to service based upon the lack of evidence in the service treatment records and the evidence showing that symptom onset appeared related to the Veteran's substance abuse.  The examiner also opined that it was less likely than not that the Veteran's psychiatric disorder was caused or aggravated by his service-connected low back disability because there was "no evidence in the medical records suggestive of depression or past cocaine use as being related to or caused by low back strain" and because the medical record suggested that the Veteran's psychiatric disorder was "secondary to psychosocial stressors, namely finances, housing, family issues; low social support, and VA claim issues" or substance use.  

However, during his May 2005 and May 2016 hearings before the Board, the Veteran provided lay testimony stating that his back pain significantly contributed to his depression, noting that he became "really depressed" when his back was hurting badly.  He explained that he became depressed because he could not do things due to his back disorder, and noted that he started having depression after his back problem.  Although the February 2017 VA opinion is otherwise well-reasoned, the VA examiner did not address the Veteran's lay statements explaining that his psychiatric disorder worsened in direct response to his service-connected low back disability, as requested by the Board in the November 2016 remand.  The Veteran's lay statements are competent and pertinent to whether his psychiatric disorder was caused or aggravated by his service-connected low back disability.  Accordingly, a new VA examination is required.

II.  Lumbar Spine Disability

In compliance with the Board's November 2016 remand, the Veteran was provided with a new VA examination assessing the severity of his lumbar spine disability in February 2017.  Review of the examination report reflects that the Veteran had very limited motion of the thoracolumbar spine.  However, the VA examiner also reported that the Veteran experienced ankylosis.  In an April 2017 supplemental opinion, the VA examiner explained that the Veteran "does have unfavorable ankylosis of the entire direct lumbar spine," but that there was "extremely limited range of motion" which was "not complete ankylosis just very limited range of motion."  While the examiner provided range of motion testing and noted that the Veteran experienced pain on examination on rest/non-movement as well as with forward flexion, extension, right and left lateral flexion, and right and left lateral rotation, the VA examiner did not state at what point the pain began during range of motion testing.  Because pain on range of motion is to be considered in determining functional impairment, the point at which pain on range of motion began during the Veteran's VA examination is important to determining whether his functional impairment equates to ankylosis of the thoracolumbar spine.  Accordingly, the Veteran should be provided with a new VA examination to determine the impact of pain on range of motion.  The examiner should opine as to whether the functional impact caused by pain on range of motion is equivalent to complete ankylosis of the thoracolumbar spine.


II.  Radiculopathy of the Right and Left Lower Extremities

The claims for entitlement to initial disability ratings greater than 10 percent for radiculopathy of the right and left lower extremities and entitlement to effective dates earlier than February 13, 2017 for the awards of separate evaluations for radiculopathy of the right and left lower extremities are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a May 2017 rating decision, the RO granted separate 10 percent evaluations for radiculopathy of the right and left lower extremities, effective February 13, 2017.  In June 2017, the Veteran filed a notice of disagreement contesting the ratings assigned as well as the effective dates.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

II.  TDIU

The Veteran's claim for entitlement to a TDIU is intertwined with the claims remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA examination to determine the etiology of psychiatric disorder other than posttraumatic stress disorder.  The Veteran's claims file and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's testimony and lay statements, the VA examiner must provide the following opinion:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any psychiatric disorder diagnosed since October 2007 was caused or aggravated by the Veteran's service-connected low back disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to specifically include the Veteran's lay statements and testimony explaining that his depression begins or worsens as a result of his low back pain.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

2.  Schedule the Veteran for a new VA spine examination to address the severity of his service-connected lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is favorable or unfavorable ankylosis in the thoracolumbar spine.  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

The VA examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability.  The examiner must report the additional functional limitation in terms of the degree of additional range of motion loss or whether it results in favorable or unfavorable ankylosis.  The examiner must specifically state whether any functional impairment found equates to unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

An opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or whether it results in favorable or unfavorable ankylosis due to pain on use or during flare-ups.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disorder.  Any neurologic abnormalities associated with the Veteran's lumbar spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  A complete rationale for all opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

4.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity; entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity; entitlement to an effective date prior to February 13, 2017 for radiculopathy of the right lower extremity; and entitlement to an effective date prior to February 13, 2017 for radiculopathy of the left lower extremity.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




